Title: From Benjamin Franklin to William Franklin, [11 October 1766]
From: 
To: 


[October 11th, 1766]
I was again with Lord Shelburne a few days since, and said a good deal to him on the affair of the Ilinois settlement. He was pleased to say he really approved of it; but intimated that every new proposed expense for America would meet with great difficulty here, the treasury being alarmed and astonished at the growing charges there, and the heavy accounts and drafts continually brought in from thence. That Major Farmer, for instance, had lately drawn for no less than thirty thousand pounds extraordinary charges, on his going to take possession of the Ilinois; and that the superintendents, particularly the southern one, began also to draw very largely. He spoke, however, very handsomely of Sir William on many accounts.
